Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 1 of 11 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  LIEBOWITZ LAW FIRM, PLLC

                           Plaintiff,                           Case No. 1:21-cv-04914

                  – against –

  GLEN CRAIG
                            Defendant.



                    COMPLAINT FOR DECLARATORY JUDGMENT

          Plaintiff Liebowitz Law Firm LLC (“LLF” or “Plaintiff”), by and through its

  undersigned counsel and as for its Complaint for Declaratory Judgment against

  defendant Glen Craig (“Craig” or “Defendant”) alleges as follows:

                                NATURE OF THE ACTION

            1.    This is an action under the Declaratory Judgment Act, 28 U.S.C. §

  2201, et seq., for a judicial declaration that two (2) of Craig’s copyright registrations

  respecting four (4) separate photographs allegedly authored by Craig are invalid and

  of no force and effect under section 411(b) of the Copyright Act, 17 U.S.C. §§ 411(b).

                                           PARTIES
            2.    LLF is a professional limited liability company, duly organized and

  existing under the laws of the State of New York, with a principal place of business in

  New York. LLF is a law firm which specializes in enforcing copyrighted works on

  behalf of its clients.

            3.    Upon information and belief, Craig is an individual domiciled at 30-60

  Crescent Street, 2C, Astoria, New York 11102. Craig purports to be a photographer

  who allegedly took photographs of musicians in the late 1960’s and early 1970’s.
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 2 of 11 PageID #: 2




                               JURISDICTION AND VENUE

           4.    The Court has original jurisdiction pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201, 2202; 28 U.S.C. 1338(a); and under the Copyright Act, 17

  U.S.C. §§ 101, et seq.

           5.    Venue is proper under 28 U.S.C. §§ 1391(b)-(c) because the named

  defendant is domiciled in this District.

                                FACTUAL BACKGROUND

  A.     Craig’s Copyright Registration of a Miles Davis Photograph

         6.      Craig purports to be the author and copyright claimant of a photograph of

  jazz musician Miles Davis, which was taken in 1971 (the “Miles Davis Photograph”). A

  true and correct copy of the Miles Davis Photograph is attached hereto as Exhibit A.

         7.      On November 20, 2014, Craig purported to register a number of

  photographs of Miles Davis, including the Miles Davis Photograph at issue, with the

  United States Copyright Office (“USCO”) as an unpublished collection under registration

  number VAu001192067 with the content title “Miles Davis photos all jpgs 1970 1971”

  (the “067 Registration”). A true and correct copy of the 067 Registration, as maintained

  on the Public Catalog of the USCO’s official website is attached hereto as Exhibit B.

         8.      However, the Miles Davis Photograph was published prior to November

  20, 2014.

         9.      On or about February 18, 2014, prior to the effective date of the 067

  Registration, Craig entered into a commercial license agreement with Sony Music

  Entertainment (“Sony Music”) concerning the Miles Davis Photograph.

         10.     Craig therefore published the Miles Davis Photograph at least nine months




                                              2
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 3 of 11 PageID #: 3




  before he registered the Miles Davis Photograph as “unpublished.” A true and correct

  copy of Craig’s License Agreement with Sony Music is attached hereto as Exhibit C

  (appropriately redacted as to Craig’s social security number).

  B.     Craig’s Copyright Infringement Action Against PopMatters Media, Inc.

         11.     On September 11, 2018, Craig filed a one-count action against PopMatters

  Media, Inc. (“PopMatters”) in the United States District Court for the Southern District of

  Illinois, captioned Craig v. PopMatters Media, Inc., 3:18-cv-01713-SMY (S.D. Ill., East

  St. Louis), which was subsequently re-filed in the Northern District of Illinois, Craig v.

  PopMatters Media, Inc., 1:19-cv-05596 (N.D. Ill. Chicago) (collectively, the

  “PopMatters Action”).

         12.     In the PopMatters Action, Craig alleged that PopMatters infringed Craig’s

  copyright to the Miles Davis Photograph by displaying it on-line without Craig’s

  authority. Craig’s standing to sue PopMatters was based on the alleged validity of the

  067 Registration respecting the Miles Davis Photograph.

         13.     LLF served as Craig’s counsel in the PopMatters Action.

         14.     Craig never disclosed to LLF that he had licensed the Miles Davis

  Photograph to Sony Music and its sub-licensees, including PopMatters. Ultimately, LLF

  learned of the license from PopMatter’s counsel and, as a result, promptly dismissed the

  PopMatters Action on Craig’s behalf.

         15.     Craig’s voluntary dismissal of the PopMatters Action in the Northern

  District of Illinois was deemed an adjudication on the merits (because it was the second

  time a voluntary dismissal was filed). Therefore, PopMatters was deemed a “prevailing

  party” for purposes of fee-shifting under 17 U.S.C. § 505.




                                               3
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 4 of 11 PageID #: 4




          16.     On March 23, 2020, the Honorable Ronald A. Guzman (U.S.D.J.) entered

  an order awarding $24,040.45 in fees and costs against Craig under section 505 of the

  Copyright Act, 17 U.S.C. § 505. Judge Guzman also denied a sanctions motion against

  LLF. In awarding attorneys’ fees against Craig, Judge Guzman noted that “Defendant

  [PopMatters] has presented persuasive evidence and argument that it has substantial

  defenses to plaintiff’s copyright claim – that defendant’s use was licensed and that

  plaintiff’s photograph was a work made for hire.”

  C.      Craig’s Copyright Registration of B.B. King Photographs

          17.     Craig purports to be the author and copyright claimant of three

  photographs of blues musician B.B King, which were taken in 1969 (the “B.B. King

  Photographs”). True and correct copies of the B.B. King Photographs are attached hereto

  as Exhibit D.

          18.     On March 18, 2014, Craig purported to register photographs of B.B. King

  with the USCO as an unpublished collection under registration number VAu001159683

  with the content title “B.B. King Unpublished Photos 1969” (the “683 Registration”). A

  true and correct copy of the 683 Registration, as maintained on the Public Catalog of the

  USCO’s official website, is attached hereto as Exhibit E.

          19.     However, the B.B. King Photographs were published prior to March 18,

  2014.

          20.     Craig published the Photographs when he submitted them to Changes

  Magazine for publication at some point between 1969 and 1971.

  D.      Craig’s Copyright Infringement Action Against Universal Music Group, Inc.




                                               4
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 5 of 11 PageID #: 5




         21.     On July 7, 2016, Craig filed a two-count action against Universal Music

  Group, Inc. (“UMG”), Kingsid Ventures, Ltd., and Estate of Riley B. King in the United

  States District Court for the Southern District of New York, captioned Craig v. Universal

  Music Group, Inc. et al, 1:16-cv-05439-JPO (S.D.N.Y.) (“UMG Action”). The

  complaint alleged one count of copyright infringement and one count of violation of

  section 1202(b) of the Digital Millennium Copyright Act (“DMCA”). Craig alleged that

  UMG had used the B.B. King Photographs without Craig’s authorization and without

  providing Craig proper credit.

         22.     LLF served as Craig’s counsel in the UMG Action.

         23.     During the pendency of the UMG Action, the Honorable J. Paul Oetken

  (U.S.D.J.) entered an order on summary judgment finding that the B.B. King Photographs

  were published in 1971. A true and correct copy of the Court’s order on summary

  judgment, appropriately highlighted, is attached hereto as Exhibit F.

         24.     Further, Craig admitted under oath at his deposition that the B.B. King

  Photographs were published long before the effective date of the 683 Registration, which

  is March 18, 2014. A true and correct copy of relevant excerpts from Craig’s deposition

  transcript, appropriately highlighted, are attached hereto as Exhibit G.

         25.     The UMG Action was settled after Craig voluntarily entered into a written

  settlement agreement. Several weeks after executing the settlement agreement on

  December 30, 2019, Craig attempted to extricate himself from the agreement by falsely

  claiming that he never signed the document. However, after a full in-person hearing

  where Craig testified, Judge Oetken determined that Craig had in fact signed the

  settlement agreement and that Craig had failed to demonstrate that he signed the




                                               5
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 6 of 11 PageID #: 6




  agreement under duress. Accordingly, the settlement agreement was deemed enforceable

  and the UMG Action was dismissed.

  E.     Craig’s State Court Action Against LLF

         26.     On October 21, 2020, Craig filed an action in the Supreme Court of the

  State of New York against LLF and its founding principal, Richard Liebowitz

  (“Liebowitz”) alleging, inter alia, that LLF and Liebowitz had committed legal

  malpractice in the PopMatters Action and UMG Action. See Craig v. Liebowitz Law

  Firm, PLLC et al., Index No. 15883/2020 (the “State Court Action”).

         27.     Craig’s complaint in the State Court Action alleges that Craig would have

  prevailed in the PopMatters Action but for LLF and Liebowitz’s professional negligence.

  Craig also alleges that as a result of LLF and Liebowitz’s alleged negligence, Craig

  would have recovered more money at trial than he received under his settlement

  agreement with UMG.

         28.     On August 23, 2021, LLF and Liebowitz filed verified counterclaims

  against Craig sounding in actual fraud and deceit, breach of contract and breach of good

  faith and fair dealing. Specifically, LLF and Liebowitz allege, inter alia, that Craig

  defrauded LLF by failing to disclose that: (a) Craig had published the Miles Davis

  Photograph prior to registering it as “unpublished” as part of the 067 Registration; and (b)

  Craig had published the B.B. King Photographs prior to registering them as

  “unpublished” as part of the 683 Registration.




                                               6
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 7 of 11 PageID #: 7




                                          COUNT I:

                     DECLARATORY JUDGMENT RE:
           COPYRIGHT INVALIDITY OF MILES DAVIS PHOTOGRAPH

                      (28 U.S.C. §§2201(a); 2202; 17 U.S.C. §§ 411(b))

         29.     LLF incorporates by reference all of the factual allegations stated in the

  preceding paragraphs to this Complaint as if fully set forth herein.

         30.     The district court has jurisdiction to render a declaratory judgment

  pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a) where an “actual

  controversy” exists.

         31.     The adverse positions of the parties have crystallized and the conflict of

  interests is real and immediate because Craig has filed the State Court Action against

  LLF which hinges on the validity of the 067 Registration respecting the Miles Davis

  Photograph. LLF, in turn, has filed state law counterclaims for fraud and deceit against

  Craig relating to the invalidity of the 067 Registration respecting the Miles Davis

  Photograph.

         32.     Craig’s attempt to leverage the materially defective 067 Registration to

  extort LLF for vast sums of money in the State Court Action has created a justiciable

  controversy regarding the validity of the 067 Registration, which only the federal court

  has subject matter jurisdiction to adjudicate.

         33.     LLF’s petition for declaratory judgment under Count I includes a request

  for adjudication of the following legal issues under section 411(b)(1)(A) of the Copyright

  Act: (a) whether Craig provided inaccurate information to the USCO when he designated

  the Miles Davis Photograph as “unpublished” as of November 20, 2014; (b) whether

  Craig had knowledge of the inaccuracy by virtue of the fact that the Miles Davis



                                                   7
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 8 of 11 PageID #: 8




  Photograph had been licensed by Craig to Sony Music prior to November 20, 2014. See

  17 U.S.C. §411(b)(1)(A).

          34.     In the event the Court determines that the inaccurate information

  pertaining to the Miles Davis Photograph was included on the application for the 067

  Registration with knowledge that it was inaccurate, then LLF’s petition for declaratory

  judgment under Count I respectfully requests that the Court refer this matter to the USCO

  to determine whether the USCO would have refused to register the Miles Davis

  Photograph as part of the 067 Registration had it known that the Miles Davis Photograph

  was previously published. See 17 U.S.C. §411(b)(2).

          35.     Section 101 of the Copyright Act defines publication as “the distribution

  of copies or phonorecords of a work to the public by sale or other transfer of ownership,

  or by rental, lease or lending.” 17 U.S.C. §101. Craig’s license of the Miles Davis

  Photograph to Sony Music on February 18, 2014 constituted “publication” under section

  101 of the Copyright Act.

          36.     As part of his application for the 067 Registration, Craig knowingly made

  inaccurate representations to the USCO that the Miles Davis Photograph was

  “unpublished” as of November 20, 2014.

          37.     Given that the Miles Davis Photograph was published prior to the

  effective date of the 067 Registration, and given that Craig had actual knowledge that the

  Miles Davis Photograph was licensed to Sony Music on February 14, 2014, the 067

  Registration is invalid as a matter of law with respect to the Miles Davis Photograph at

  issue in this lawsuit.




                                               8
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 9 of 11 PageID #: 9




                                          COUNT II:

                     DECLARATORY JUDGMENT RE:
          COPYRIGHT INVALIDITY OF THE B.B. KING PHOTOGRAPHS

                      (28 U.S.C. §§2201(a); 2202; 17 U.S.C. §§ 411(b))

         38.     LLF incorporates by reference all of the factual allegations stated in the

  preceding paragraphs to this Complaint as if fully set forth herein.

         39.     The district court has jurisdiction to render a declaratory judgment

  pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a) where an “actual

  controversy” exists.

         40.     The adverse positions of the parties have crystallized and the conflict of

  interests is real and immediate because Craig has filed the State Court Action against

  LLF which hinges on the validity of the 683 Registration respecting the B.B. King

  Photographs. LLF, in turn, has filed state law counterclaims for fraud and deceit against

  Craig relating to the invalidity of the 683 Registration respecting the B.B. King

  Photographs.

         41.     Craig’s attempt to leverage the materially defective 683 Registration to

  extort LLF for vast sums of money in the State Court Action has created a justiciable

  controversy regarding the validity of the 683 Registration, which only the federal court

  has subject matter jurisdiction to adjudicate.

         42.     LLF’s petition for declaratory judgment under Count II includes a request

  for adjudication of the following legal issues under section 411(b)(1)(A) of the Copyright

  Act, (a) whether Craig provided inaccurate information to the USCO when he designated

  the B.B. King Photographs as “unpublished” as of March 18, 2014; (b) whether Craig

  had knowledge of the inaccuracy by virtue of the fact that the B.B. King Photographs had



                                                   9
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 10 of 11 PageID #: 10




   been distributed by Craig to Changes Magazine, prior to March 18, 2014. See 17 U.S.C.

   §411(b)(1)(A).

          43.       In the event the Court determines that the inaccurate information

   pertaining to the B.B. King Photographs was included on the application for the 683

   Registration with knowledge that it was inaccurate, then LLF’s petition for declaratory

   judgment under Count II respectfully requests that the Court refer this matter to the

   USCO to determine whether the USCO would have refused to register the B.B. King

   Photographs as part of the 683 Registration had it known that the B.B. King Photographs

   were previously published. See 17 U.S.C. §411(b)(2).

          44.       Section 101 of the Copyright Act defines publication as “the distribution

   of copies or phonorecords of a work to the public by sale or other transfer of ownership,

   or by rental, lease or lending.” 17 U.S.C. §101. Craig’s distribution of the B.B. King

   Photographs to Changes Magazine prior to March 18, 2014 constituted “publication”

   under section 101 of the Copyright Act.

          45.       As part of his application for the 683 Registration, Craig knowingly made

   inaccurate representations to the USCO that the B.B. King Photographs were unpublished

   as of March 18, 2014.

          46.       Given that the B.B. King Photographs were published prior to the

   effective date of the 683 Registration, and given that Craig had actual knowledge that the

   B.B. King Photographs were published, the 683 Registration is invalid as a matter of law

   with respect to the B.B. King Photographs at issue in this lawsuit.




                                                10
Case 1:21-cv-04914-FB-TAM Document 1 Filed 08/31/21 Page 11 of 11 PageID #: 11




                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.     That Craig’s registration of the Miles Davis Photograph as part of the 067

                Registration be declared invalid pursuant to 17 U.S.C. §411(b)(2) of the

                Copyright Act;

         2.     That Craig’s registration of the B.B. King Photographs as part of the 683

                Registration be declared invalid pursuant to 17 U.S.C. §411(b)(2) of the

                Copyright Act;

         3.     That Plaintiff be awarded its attorneys’ fees and costs pursuant to 17

                U.S.C. § 505 and/or Fed.R.Civ.P. 54(d).

         4.     Such other and further relief as the Court may deem just and proper.


   Dated: New Rochelle, New York
          August 31, 2021

                                                          LIEBOWITZ LAW FIRM, PLLC
                                                          By: /s/jameshfreeman/
                                                          James H. Freeman
                                                          1333A North Ave, Ste. 762
                                                          New Rochelle, New York 11580
                                                          Tel: (516) 233-1660
                                                          JF@LiebowitzLawFirm.com

                                                          Attorney for Plaintiff
                                                          Liebowitz Law Firm, PLLC




                                             11
